Exhibit 99.1 Century Reports First Quarter 2010 Earnings MONTEREY, CA. April 27, 2010 Century Aluminum Company (NASDAQ:CENX) today reported net income of $6.3 million ($0.06 per basic and diluted share) for the first quarter of 2010. Cost of sales for the quarter includes a $15.5 million net after-tax charge for the portion of power costs at Hawesville payable by the previous power supplier per the terms of the power agreement. For the first quarter of 2009, Century reported a net loss of $114.6 million ($1.77 per basic and diluted share). These results were negatively impacted by a charge of $24.3 million ($0.38 per basic and diluted share) related to employee separation expenses, supplier payments and other costs resulting from production curtailments at the Ravenswood, WV and Hawesville, KY primary aluminum smelters. Recent highlights included: Ÿ The Grundartangi smelter shipped at an annualized rate of approximately 276,000 metric tons during the quarter. Ÿ Nordural continued preparations for an anticipated restart of major construction activityon the Helguvik smelter project in 2010. Ÿ Nordural reached a tentative new five-year labor agreement for the Grundartangi smelter with its unions in Iceland. Ÿ The West Virginia state legislature enacted legislation which permits the Public Service Commission to set special electric power rates for specific types of customers. Sales for the first quarter of 2010 were $285.4 million, compared with $224.6 million for the first quarter of 2009. Shipments of primary aluminum for the 2010 first quarter were 144,677 tonnes, compared with 165,488 tonnes shipped in the year-ago quarter. "Overall, the market environment continued to exhibit signs of improvement during the early part of 2010," commented Logan W. Kruger, Century's president and chief executive officer."Industrial activity in developed economies increased at an encouraging pace, while China and other developing regions remained on an impressive growth trajectory.Inventory levels, however, remain high and new capacity continues to increase production levels in certain key regions.Against this backdrop, we are closely monitoring changes in financial markets and industry pricing dynamics, and the impact these factors could have on the amount of metal available to the market, regional premiums and the price of the commodity itself. "Century had a positive quarter," continued Mr. Kruger."Our smelters in Kentucky and Iceland operated safely and efficiently.The Company produced good cash flow, and we continue to build our financial strength. We are encouraged by the passage of legislation in West Virginia relating to electric power rates.Although this development is a key factor in enabling the possible restart of the Ravenswood smelter at some point in time, significant work remains.At our Helguvik project in Iceland, we continue to spend considerable effort on finalizing the conditions required for a restart of major construction activity and believe we should be able to achieve this objective later during the year." Century Aluminum Company owns primary aluminum capacity in the United States and Iceland. Century's corporate offices are located in Monterey, California. - ### - Century Aluminum’s quarterly conference call is scheduled for 5:00 p.m. Eastern time today. To listen to the conference call and to view related presentation materials, go to www.centuryaluminum.com and click on the conference call link on the homepage. Contacts: Mike Dildine (media) 831-642-9364 Shelly Lair (investors) 831-642-9357 Certified Advisors for the First North market of the OMX Nordic Exchange Iceland hf. for Global Depositary Receipts in Iceland: Atli B. Gudmundsson, Senior Manager Corporate Finance, NBI hf. Steingrimur Helgason, Director Corporate Finance, NBI hf. Cautionary Statement This press release may contain "forward-looking statements" within the meaning of U.S. federal securities laws. The company has based its forward-looking statements on current expectations and projections about the future; however, these statements are subject to risks, uncertainties and assumptions, any of which could cause the company's actual results to differ materially from those expressed in its forward-looking statements. More information about these risks, uncertainties and assumptions can be found in the risk factors and forward-looking statements cautionary language contained in the company's Annual Report on Form 10-K and in other filings made with the Securities and Exchange Commission. The company does not undertake, and specifically disclaims, any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date such forward-looking statements are made. Century Aluminum Company Consolidated Statements of Operations (in Thousands, Except Per Share Amounts) (Unaudited) Three months ended March 31, NET SALES: Third-party customers $ $ Related parties COST OF GOODS SOLD GROSS PROFIT (LOSS) ) OTHER OPERATING EXPENSES - NET SELLING, GENERAL AND ADMINISTRATIVE EXPENSES OPERATING INCOME (LOSS) ) INTEREST EXPENSE – THIRD PARTY - Net ) ) INTEREST INCOME – RELATED PARTIES NET LOSS ON FORWARD CONTRACTS ) ) OTHER INCOME (EXPENSE) – Net ) INCOME (LOSS) BEFORE INCOME TAXES AND EQUITY IN EARNINGS (LOSSES) OF JOINT VENTURES ) INCOME TAX (EXPENSE) BENEFIT ) INCOME (LOSS) BEFORE EQUITY IN EARNINGS (LOSSES) OF JOINT VENTURES ) EQUITY IN EARNINGS (LOSSES) OF JOINT VENTURES ) NET INCOME (LOSS) $ $ ) EARNINGS (LOSS) PER COMMON SHARE Basic – Net Income (Loss) $ $ ) Diluted – Net Income (Loss) $ $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic Diluted Net Income (Loss) Allocated to Common Shareholders $ $ ) Century Aluminum Company Consolidated Balance Sheets (Dollars in Thousands) (Unaudited) March 31, December 31, ASSETS Current Assets: Cash $ $ Restricted cash Accounts receivable – net Due from affiliates Inventories Prepaid and other current assets Total current assets Property, plant and equipment – net Due from affiliates – less current portion Other assets Total $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable, trade $ $ Due to affiliates Accrued and other current liabilities Accrued employee benefits costs – current portion Convertible senior notes Industrial revenue bonds Total current liabilities Senior notes payable Accrued pension benefit costs – less current portion Accrued post retirement benefits costs - less current portion Other liabilities Deferred taxes Total noncurrent liabilities Shareholders’ Equity: Series A preferred stock (one cent part value, 5,000,000 shares authorized; 82,943 and 83,452 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively) 1 1 Common stock (one cent par value, 195,000,000 shares authorized; 92,660,357 and 92,530,068 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively) Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders’ equity Total $ $ Century Aluminum Company Consolidated Statements of Cash Flows (Dollars in Thousands) (Unaudited) Three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Unrealized net loss on forward contracts Unrealized gain on contractual receivable ) - Realized benefit of contractual receivable - Accrued and other plant curtailment costs – net ) Debt discount amortization Depreciation and amortization Lower of cost or market inventory adjustment 57 Deferred income taxes Pension and other post retirement benefits Stock-based compensation ) Undistributed (earnings) losses of joint ventures ) Change in operating assets and liabilities: Accounts receivable – net Sale of short-term trading securities - Due from affiliates ) Inventories ) Prepaid and other current assets Accounts payable, trade ) ) Due to affiliates ) Accrued and other current liabilities ) Other – net ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment ) ) Nordural expansion ) ) Investments in and advances to joint ventures ) - Restricted and other cash deposits ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCIING ACTIVITIES: Repayment under revolving credit facility - ) Issuance of common stock – net - Net cash provided by financing activities - NET INCREASE IN CASH CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ Century Aluminum Company Selected Operating Data (Unaudited) SHIPMENTS – PRIMARY ALUMINUM Direct (1) Toll Metric Tons Pounds $/Pound Metric Tons Pounds Revenue 1st Quarter 76,653 168,990 68,024 149,968 $109,659 1st Quarter 97,392 214,712 68,096 150,126 $71,048 Does not include Toll shipments from Nordural Grundartangi
